             Case 1:18-cv-00878-JDB Document 40 Filed 07/15/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  MELISSA STANLEY,
  individually and as representative of a class
  of participants and beneficiaries on behalf
  of The George Washington University
  Retirement Plan for Faculty and Staff and
  The George Washington University
  Supplemental Retirement Plan,
             Plaintiff,

                     v.                                 Civil Action No. 18-878 (JDB)
  THE GEORGE WASHINGTON
  UNIVERSITY, et al.,
             Defendants.


                                            ORDER

        Upon consideration of [21] defendants’ motion to dismiss the complaint, the parties’

briefing and supplemental briefing, and the entire record herein, and for the reasons stated in the

memorandum opinion issued on this date, it is hereby

        ORDERED that [21] defendants’ motion to dismiss the complaint is GRANTED; and it

is further

        ORDERED that [1] plaintiffs’ complaint is DISMISSED.

        SO ORDERED.



                                                                   /s/
                                                            JOHN D. BATES
                                                        United States District Judge
Dated: July 15, 2019



                                                1
